Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 1 of 10   PageID #: 1



 YEE & KAWASHIMA, LLLP

 JARED N. KAWASHIMA            6289
 CHRISTIN D. W. KAWADA 10038
 1000 Bishop Street, Suite 908
 Honolulu, Hawaii 96813
 Telephone: (808) 524-4501
 Facsimile: (888) 524-0407
 E-mail: jared@yklawhawaii.com
 E-mail: christin@yklawhawaii.com

 Attorney for Plaintiffs
 HAWAII MASONS AND PLASTERERS TRUST FUNDS

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 HAWAII MASONS’ PENSION                )   CIVIL NO. ____________________
 FUND; HAWAII MASONS’ AND              )
 PLASTERERS’ ANNUITY FUND;             )
 HAWAII MASONS VACATION                )   COMPLAINT; SUMMONS
 AND HOLIDAY FUND; HAWAII              )
 MASONS TRAINING FUND;                 )
 HAWAII MASONS HEALTH AND              )
 WELFARE FUND;                         )
                                       )
             Plaintiffs,               )
                                       )
       vs.                             )
                                       )
 ONO CONSTRUCTION, LLC, a              )
 Hawaii limited liability company;     )
 JOHN DOES 1-10; JANE DOES 1-          )
 10; DOE CORPORATIONS 1-10;            )
 DOE PARTNERSHIPS 1-10; DOE            )
 TRUSTS 1-10,                          )
                                       )
             Defendants.               )
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 2 of 10             PageID #: 2




                                    COMPLAINT

       COME NOW Plaintiffs above named by and through their attorneys Yee &

 Kawashima, LLLP, and for Complaint against Defendants above named, allege

 and aver as follows:

       1.     Plaintiffs are the Trustees of the Masons and Plasterers Trust Funds,

 which include the Health and Welfare, Training, Annuity, Pension, and Vacation

 and Holiday Funds (hereinafter collectively referred to as “Trust Funds”).

 Plaintiffs are fiduciaries with respect to the Trust Funds within the meaning of

 section 3(21)(A) of Employee Retirement Security Act of 1974 (“ERISA”), 29

 U.S.C. § 1002(21)(A).

       2.     Specifically, the Pension and Annuity funds are pension plans as

 defined in section 3(2) of ERISA, 29 U.S.C. § 1002(2), and the Health and

 Welfare, Training, and Vacation & Holiday funds are employee welfare benefit

 plans as defined in section 3(1) of ERISA, 29 U.S.C. § 1002(1). The Trust Funds

 are multiemployer plans as defined in section 3(37)(A) of ERISA, 29 U.S.C. §

 1002(37)(A).

       3.     The Trust Funds are jointly trusteed labor-management trust funds

 created and maintained pursuant to section 302(c)(5) of the LMRA, 29 U.S.C. §

 186(c)(5).



                                           2
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 3 of 10          PageID #: 3



       4.    This action arises under the Labor-Management Relations Act, 1947,

 as amended, the Employee Retirement Income Security Act of 1974, and the

 Multiemployer Pension Plan Amendments Act of 1980, as hereinafter more fully

 appears. Jurisdiction is founded on questions arising thereunder and more

 specifically under 29 U.S.C. §§ 1145 and 1132(a) and (f). Jurisdiction is proper

 pursuant to section 502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1), and pursuant to

 section 301(a) of the LMRA, 29 U.S.C. § 185(a). Venue is proper pursuant to

 section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and section 301(a) of the

 LMRA, 29 U.S.C. § 185(a).

       5.    At all times relevant herein, each of the above-named Trust Funds

 was, and now is, an employee benefit plan organized and existing under the laws

 of the United States and whose principal offices are in the City and County of

 Honolulu, State of Hawaii. At all times herein mentioned, each of the above-

 named Trust Funds was, and now is, an express trust created by a written trust

 agreement subject to and pursuant to the Labor-Management Relations Act and a

 multiple employer benefit plan within the meaning of Sections 3 and 4 of the

 Employee Retirement Income Security Act (29 U.S.C. §§ 1002 and 1003).

       6.    At all times relevant herein, Defendant ONO CONSTRUCTION LLC

 (“ONO CONSTRUCTION”) was a Hawaii limited liability company doing

 business in the State of Hawaii. At all material times ONO CONSTRUCTION


                                          3
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 4 of 10                PageID #: 4



 was an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. §

 1002(5), and within the meaning of section 501(3) of the Labor Management

 Relations Act (“LMRA”), 29 U.S.C. § 142(3), and was engaged in an industry

 affecting commerce within the meaning of section 3(11) and (12) of ERISA, 29

 U.S.C. § 1002(11) and (12), and within the meaning of section 501(1) of the

 LMRA, 29 U.S.C. § 142(1).

       7.     Defendants John Does 1-10, Jane Does 1-10, Doe Partnerships 1-10,

 Doe Corporations 1-10, Doe Governmental Agencies 1-10, and Doe Trusts 1-10

 are sued herein under fictitious names for the reason that their true names and

 identities are presently unknown to Trust Funds except that they are connected in

 some manner with the named Defendants and/or were the agents, servants,

 employees, employers, representative, co-venturers, associates of the named

 Defendants and/or were in some manner presently unknown to the Trust Funds

 engaged in the activities alleged herein and/or were in some manner responsible

 for the injuries or damages to the Trust Funds. Trust Funds have made a diligent

 effort to ascertain the true names, identities, capacities, activities and/or

 responsibilities of said unidentified Defendants but have been unable to do so to

 date. Trust Funds have made a diligent and good-faith effort to ascertain the full

 name, identity, and interest in this action of Defendants John Does 1-10, Jane Does

 1-10, Doe Partnerships 1-10, Doe Corporations 1-10, Doe Governmental Agencies


                                             4
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 5 of 10            PageID #: 5



 1-10, and Doe Trusts 1-10 including, but not limited to, investigative efforts to

 locate witnesses and other persons who may have knowledge of, or contributed to

 causing the injuries or damages to the Trust Funds, and to identify their roles with

 respect to same.

       8.     ONO CONSTRUCTION agreed to abide by all terms and conditions

 of the “Master Agreement Covering the Cement Finishing and Masonry Trades in

 the State of Hawaii” and the “Master Agreement Covering the Plasterers in the

 State of Hawaii” (collectively, the “Bargaining Agreement”) and the Declaration of

 Trust Agreement for each respective Trust Fund. Said Bargaining Agreement and

 the Declaration of Trust Agreement for each respective Trust Fund is incorporated

 herein by this reference.

       9.     Trust Funds are third party beneficiaries of the Bargaining Agreement.

        COUNT I (ONO CONSTRUCTION – Contributions and Damages)

       10.    ONO CONSTRUCTION agreed to be bound by all the terms of the

 Bargaining Agreement and various trust agreements and is specifically required to

 do the following:

                    (a) To submit for each month a report stating the
       names, social security numbers, and number of hours worked in such
       month by each and every person on whose behalf contributions are
       required to be made by ONO CONSTRUCTION to Plaintiffs, or if no
       such persons are employed, to submit a report so stating;




                                           5
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 6 of 10               PageID #: 6



                    (b) To accompany the above reports with payment of
       contributions based upon an hourly rate as stated in the applicable
       collective bargaining agreement or agreements;

                    (c) To make all of its payroll books and records
       available to Plaintiffs for the purpose of auditing them to verify the
       accuracy of ONO CONSTRUCTION’s past reporting upon request
       made by Plaintiffs;

                    (d) To pay interest on any unpaid contributions at the
       rate of twelve percent per annum, computed from the first day of
       following month for which contributions are owed;

                    (e) To compensate Plaintiffs for the additional
       administrative costs and burdens imposed by delinquency or untimely
       payment of contributions by way of the payment of liquidated
       damages in an amount equal to the greater of (1) interest on the
       unpaid contributions or (2) 10% of any and all contributions which are
       not received by Plaintiffs for a particular month prior to the 30th day
       of the succeeding month;

                      (f) To pay any and all costs incurred by Plaintiffs in
       auditing ONO CONSTRUCTION’s payroll records should it be
       determined that ONO CONSTRUCTION was delinquent in the
       reporting or submission of all contributions required to be made by it
       to Plaintiffs;

                     (g) To pay Plaintiffs’ reasonable attorneys’ fees and
       costs necessarily incurred in the prosecution of any action to require
       ONO CONSTRUCTION to submit its payroll books and records for
       audit or to recover delinquent contributions.

       11.   By agreeing to abide by such Bargaining Agreement, ONO

 CONSTRUCTION promised to pay to the Trust Funds certain amounts for

 employee benefits, for work and labor performed by ONO CONSTRUCTION




                                           6
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 7 of 10          PageID #: 7



 covered employees, which amounts would be paid to the Trust Funds on or before

 the due dates as specified in said Bargaining Agreement.

       12.   By agreeing to abide by such Bargaining Agreement, ONO

 CONSTRUCTION promised to pay to the Trust Funds interest on the unpaid

 contributions at the rate of twelve percent (12%) per annum or the rate prescribed

 under Section 6621 of the Internal Revenue Code of 1954, whichever is greater,

 computed from the first day following the month for which Trust Fund

 contributions are owed.

       13.   By said Bargaining Agreement, ONO CONSTRUCTION agreed to be

 subject to and bound by all terms and conditions of the various trust agreements,

 and further promised that in the event any monthly contributions were not paid

 when due, ONO CONSTRUCTION would pay to each trust fund liquidated

 damages in an amount equal to the greater of (a) interest accrued on the unpaid

 contributions at the rate of twelve percent per annum or (b) ten percent (10%) of

 such delinquent and unpaid contributions due to each respective fund or twenty

 dollars ($20.00), whichever is greater, for each and every delinquent monthly

 contribution as provided by said Agreement, as amended, for each delinquency as

 and for liquidated damages and not as a penalty.

       14.   ONO CONSTRUCTION has failed to pay contributions due and

 owing.


                                          7
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 8 of 10          PageID #: 8



       15.    ONO CONSTRUCTION failed to pay interest due and owing.

       16.    ONO CONSTRUCTION failed to pay liquidated damages due and

 owing.

       17.    ONO CONSTRUCTION’s obligations to Trust Funds, pursuant to

 said Bargaining Agreement, to make contributions, are continuing obligations and

 ONO CONSTRUCTION may accrue and owe additional amounts plus liquidated

 damages and/or interest up to the time of trial or proof.

       18.    At all times herein mentioned it was, and now is, impracticable and

 extremely difficult to fix the amount of actual damages to Trust Funds as a result

 of the non-payment of said contributions. The amounts agreed upon herein, as

 hereinbefore alleged, as and for liquidated damages, represented and now represent

 a reasonable endeavor to ascertain and compensate for the damages caused the

 Trust Funds by the non-payment of said contributions.

       19.    By said Bargaining Agreement, ONO CONSTRUCTION further

 promised that if it became necessary for Trust Funds to take legal action to enforce

 payment of contributions and/or liquidated damages from ONO

 CONSTRUCTION, ONO CONSTRUCTION would pay all court and collection

 costs and reasonable attorney’s fees.

       20.    Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, as

 amended by the Multiemployer Pension Plan Amendments Act ("MPPAA")


                                           8
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 9 of 10           PageID #: 9



 govern the enforcement of employer contributions to employee pension and

 welfare trust funds. ERISA Section 515 (29 U.S.C. § 1145) provides:

             Every employer who is obligated to make contributions
             to a multiemployer plan under the terms of the plan or
             under the terms of a collectively bargained agreement
             shall, to the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.

       21.   Section 515 is reinforced by the remedial provisions of ERISA section

 502(g):

             (2) In any action under this subchapter by a fiduciary for
             or on behalf of a plan to enforce section 1145 of this title
             in which a judgment in favor of the plan is awarded, the
             court shall award the plan —
                (A) the unpaid contributions,
                (B) interest on the unpaid contributions,
                (C) an amount equal to the greater of

                    (i)    interest on the unpaid contributions, or

                    (ii)   liquidated damages provided for under the
                            plan in an amount not in excess of 20
                            percent (or such higher percentage as may
                            be permitted under Federal or State law) of
                            the amount determined by the court under
                            subparagraph (A),

                (D) reasonable attorney's fees and costs of the action,
                to be paid by the defendant, and

                (E) such other legal or equitable relief as the court
                deems appropriate.

                For purposes of this paragraph, interest on unpaid
                contributions shall be determined by using the rate
                                           9
Case 1:18-cv-00451-DKW-RLP Document 1 Filed 11/20/18 Page 10 of 10           PageID #: 10



                   provided under the plan, or, if none, the rate
                   prescribed under section 6621 of Title 26.

          22.   ONO CONSTRUCTION’S failure to transmit payments for

  contributions and liquidated damages in a timely fashion to Trust Funds for hours

  worked by its employees caused damage to Trust Funds in an amount to be proven

  at trial.

          WHEREFORE, Trust Funds pray as follows:

          (1)   For judgment against ONO CONSTRUCTION for outstanding trust

  fund contributions, interest, and liquidated damages, in an amount to be proven at

  trial, together with additional damages as may be shown at trial, accrued interest

  through the date of judgment, attorneys fees and costs; and

          (2)   Such other relief as the Court deems just and equitable.

          DATED: Honolulu, Hawaii, November 20, 2018.



                                          /s/ Jared N. Kawashima
                                          JARED N. KAWASHIMA
                                          CHRISTIN D. W. KAWADA
                                          Attorneys for Plaintiffs




                                            10
